UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              12/11/19
 Kumiko Kitaoka,

                                 Plaintiff,
                                                               1:19-cv-06763 (VSB) (SDA)
                    -against-
                                                               ORDER SCHEDULING
 Ian F. Wallace et al.,                                        SETTLEMENT CONFERENCE

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

January 28, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

       The Clerk's Office is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               December 11, 2019

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
